Citation Nr: 0707521	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The veteran has level III hearing acuity in each of his ears.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85. Diagnostic 
Code (DC) 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in September 2004, 
prior to the February 2005 rating decision which granted 
service connection for bilateral hearing loss and assigned 
the noncompensable rating.  After the veteran appealed this 
decision, the current appeal ensued.  The veteran was issued 
an additional VCAA letter in October 2005.  Specifically, 
this document notified him that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Numerous VA and private examination 
reports are of record, to include the most recent audiometric 
evaluation from June 2006.  The evidence of record is 
sufficient to make a decision without obtaining additional 
examinations.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis of Claim

The issue before the Board is whether the veteran is entitled 
to a higher initial evaluation for bilateral hearing loss.  
The veteran asserts that the noncompensable evaluation 
initially assigned this disability does not accurately 
reflect the severity thereof.  He contends that his hearing 
loss has gradually worsened.  This condition affects his 
life, including his relationships with his wife and children.  
If there is any background noise at all, he basically is 
unable to hear even with the use of his hearing aids.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The RO has evaluated the veteran's hearing loss as 
noncompensably (zero percent) disabling pursuant to 38 C.F.R. 
§ 4.85, DC 6100.  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 (2006).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2006).  
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

According to these criteria and the evidence and reasoning 
noted below, the veteran's bilateral hearing loss disability 
picture does not more nearly approximate the criteria for a 
compensable evaluation under DC 6100.

Historically, it is noted that the veteran's service medical 
records reflect that he suffered a perforated right ear drum.  
Bilateral traumatic tympanitis was noted on one occasion.  

On the authorized VA audiological evaluation in December 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
50
55
LEFT
20
25
60
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

Based on the audiometric findings at the 2004 VA examination, 
a noncompensable rating was assigned for bilateral hearing 
loss upon rating decision in February 2005.  The audiological 
examination reflects level I hearing acuity in the right ear 
and level III acuity in the left ear.  These numeric 
designations are derived by applying the puretone threshold 
averages of 44 in the right ear and 58 in the left ear and 
the speech discrimination scores noted above to Table VI.  
With regard to each ear, such averages and scores combine to 
show level I hearing acuity in the right ear and level III 
for the left ear.  Under 38 C.F.R. § 4.85, Table VII, 6100, 
these findings establish the veteran's entitlement to a 
noncompensable (zero percent)for bilateral hearing loss.  



As noted earlier, it is now contended by the veteran that his 
hearing acuity has worsened.  In support of his claim, he has 
submitted 3 additional private audiometric evaluation 
reports.  These reports are dated on May 13, 2005, May 18, 
2005, and June 8, 2006.  Additional findings were provided by 
the examiner on the June 2006 report at a later date.  Also 
of record is a December 2005 report as provided by VA.  

When examined at a private facility on May 13, 2005, speech 
audiometry revealed speech recognition ability of 84 percent 
in the left ear and 98 percent in the right ear.  On 
examination on May 18, 2005, discrimination ability was noted 
to 80 percent in the left ear and 92 percent in the right 
ear.  Pure tone audiogram results from these examination 
showed great discrepancy when decibel loss was compared.  For 
example, the veteran's left ear showed a 35 decibel decrease 
at 500 hertz just 5 days later.  

When examined by VA on December 2005, the audiologist noted 
that she was unable to obtain valid and reliable thresholds 
data.  She commented that there was no apparent physical, 
mental, or language barrier to obtaining the veteran's 
cooperation.  Yet, his auditory behavior was not consistent 
with his admitted thresholds.  She noted that the claimant 
came when called from across the waiting room with the 
television on, and that he conversed easily without his 
hearing aids.  It was also noted that he responded with half-
word responses which was typical of non-organic hearing loss.  
He correctly repeated 84 percent and 92 percent correctly 
when presented at 10 decibels, above his admitted thresholds.  
This level of performance generally required a greater 
sensation level than 10 decibels.  

The VA examiner indicated that the veteran's claims file was 
reviewed, to include the May 2005 hearing tests.  She did not 
believe that the results from those tests were valid in that 
when they were compared to each other, it appeared that the 
veteran had a 25-35 decibel decrease in his hearing acuity in 
5 days.  She added that the later test also showed an 80 to 
90 percent understanding at a low sensation level of 10 
decibels.  The presentation level of the earlier test was not 
reported.  In summary, she opined that the private tests from 
May 2005, as well as current VA exam, were not valid and 
reliable estimates of organic hearing levels.  

At a personal hearing in June 2006, the veteran testified in 
support of his claim.  He indicated that additional 
audiometric testing had been accomplished the first week of 
that month.  The report was added to the record and reflects 
an impression of mild to profound sensorineural loss, 
bilaterally.  The audiologist was asked to provide additional 
results in an addendum report.  The veteran's pure tone 
thresholds in each ear were noted to be 60 decibels.  His 
speech discrimination scores at 65 MCL were 88 percent in the 
right ear and 84 percent in the left ear.  

This audiological report reflects that the veteran has level 
III hearing acuity in each of his ears.  These numeric 
designations are derived by applying the puretone threshold 
averages of 60 in each ear and speech discrimination scores 
of 88 percent and 84 percent, respectively, to Table VI.  
With regard to both ears, such averages and scores combine to 
show level III hearing acuity.  Under 38 C.F.R. § 4.85, Table 
VII, DC 6100, these findings establish the veteran's 
entitlement to a noncompensable (zero percent) evaluation for 
bilateral hearing loss.  

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss, that claim must be denied.




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


